DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on September 16, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pandian et al in view of Kazama et al.
	The claims are drawn to a method for measuring fibroblast growth factor-23 in a sample, wherein the methods comprises the steps of:  (1) reacting, in an aqueous medium, FGF-23 in a sample with a magnetic particle, a first antibody or a fragment thereof which binds to FGF-23, and a second antibody or a fragment thereof which binds to FGF-23, to form on the magnetic particle an immunocomplex comprising the first antibody or a fragment thereof which binds to FGF-23, FGF-23, and the second antibody or a fragment thereof which bind to FGF-23; (2) collecting the magnetic particle in the reaction mixture after step (1) by magnetic force, and separating the magnetic particle collected by magnetic force from the other components; and (3) measuring the immunocomplex on the magnetic particle in step (2).
	Pandian et al (US Patent Number 7,439,026) teach of sandwich immunoassay methods using streptavidin-coated magnetic particles and biotinylated antibodies.  The methods may be conducted in one of three formats, the first being a simultaneous assay format in which two antibodies (capture and labeled antibody) and the solid phase (magnetic particles) are incubated with the sample at the same time.  The antibodies should recognize different epitopes of the antigen being assayed.  (See column 13, lines 4-35; column 10, lines 4-54, column 12 line 11 to column 13, line 3; and column 14, line 58 to column 15, line 3).  Pandian et al teach measuring antigen (ITA in this case) in biological samples including blood, and further teach providing the immunoassay reagents in liquid solutions such as those containing PBS buffer.  (See column 5, line 66 to column 6, line 39; column 9, lines 49-51; column 13, lines 36-38; column 14, lines 61-66; and Example 1).  Pandian et al further teach antibodies labeled with alkaline phosphatase.  (See column 8, lines 5-18).  
	As is made clear in the discussion by Pandian et al of other sandwich immunoassay formats, reacting the sample with the two antibodies results in formation of an immunocomplex involving the two antibodies, the magnetic particle, and the antigen.  (See column 13, lines 36-56; Example 1).  Furthermore, Pandian et al make clear that their sandwich assay formats that use magnetic particles involve washing by exposure to a magnetic field to immobilize the magnetic particles, allowing solution to be removed from the well while antigen remains bound to the magnetic particles that are immobilized by the magnetic field.
	Pandian et al do not teach measuring FGF-23 or antibodies that bind FGF-23.
	Kazama et al (Kidney International  Vol. 67, pp 1120-1125, 2005) teach that serum FGF-23 levels can be used to predict the efficacy of calcitrol therapy in dialysis patients.  (See abstract).  Kazama et al measured FGF-23 levels in serum samples taken from patients who were undergoing hemodialysis, and further indicate that such patients were also treated with anticoagulants.  Kazama et al further teach that antibodies to FGF-23 were known in the art.  (See page 1121).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to adapt the sandwich immunoassay format of Pandian et al in order to measure serum FGF-23 in hemodialysis patients undergoing anticoagulant treatment in order to predict whether patients are likely to benefit from treatment with calcitriol therapy.  More particularly, it would have been obvious to adapt sandwich immunoassay format of Pandian et al to the detection of FGF-23 as the antigen by providing antibodies specific to FGF-23, which were known in the art as indicated by Kazama et al.  One of ordinary skill in the art would have had a reasonable expectation of success in measuring serum FGF-23 in such patients using known sandwich immunoassay format of Pandian et al because Kazama et al taught that serum FGF-23 can indeed be successfully measured by sandwich immunoassay.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,422,796.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly filed claims drawn to methods for measuring fibroblast growth factor-23 in a sample, wherein the methods comprises the steps of:  (1) reacting, in an aqueous medium, FGF-23 in a sample with a magnetic particle, a first antibody or a fragment thereof which binds to FGF-23, and a second antibody or a fragment thereof which binds to FGF-23, to form on the magnetic particle an immunocomplex comprising the first antibody or a fragment thereof which binds to FGF-23, FGF-23, and the second antibody or a fragment thereof which bind to FGF-23; (2) collecting the magnetic particle in the reaction mixture after step (1) by magnetic force, and separating the magnetic particle collected by magnetic force from the other components; and (3) measuring the immunocomplex on the magnetic particle in step (2) are anticipated by the claims of ‘796 drawn to methods for measuring fibroblast growth factor-23 in a sample, wherein the methods comprises the steps of:  (1) reacting, in an aqueous medium, FGF-23 in a sample with a magnetic particle, a first antibody or a fragment thereof which binds to FGF-23, and a second antibody or a fragment thereof which binds to FGF-23, to form on the magnetic particle an immunocomplex comprising the first antibody or a fragment thereof which binds to FGF-23, FGF-23, and the second antibody or a fragment thereof which bind to FGF-23; (2) collecting the magnetic particle in the reaction mixture after step (1) by magnetic force, and separating the magnetic particle collected by magnetic force from the other components; and (3) measuring the immunocomplex on the magnetic particle in step (2).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 18, 2022